DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/723,536 entitled "DECENTRALIZED CUSTOMER-CONTROLLED CREDIT VERIFICATION" filed on August 26, 2022 with claims 1 and 3-17  pending.
Status of Claims
Claims 1,   and 6-17 have been amended and are hereby entered.
Claims 18-20 were previously cancelled.
Claims 1 and 3-17  are pending and have been examined.

Response to Amendment
The amendment filed April 14, 2022 has been entered. Claims 1-17 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed February 24, 2022.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2021,  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.”  The examiner would like to note that the claims are replete with intended use, however, to provide compact prosecution, the examiner has provided the mapping  and rejections.  
Claim 3: “for the consumer.”
Claim 11: “for the new consumer”, “for use on demand by the consumer”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-17  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 1 and 3-17  are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“providing a verification of a consumer's creditworthiness ….” 
“receiving consumer permission…”
“responsive to receiving the consumer permission…”
 “receiving a request for a verification of the consumer's creditworthiness….”
“inserting the one or more claims into a digital credential…”
“generating…a consent receipt…”
“creating… an account object…”
“creating… a link contract…”
“storing…the account object…”
“receiving… a proof request…”
“providing… account object and the verifiable digital credential… to the lender …”
These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or lender.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to provide a verification of a consumer's creditworthiness   recites a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “digital wallet”, “digital credential”, “forming a verifiable digital credential”, “storing the verifiable digital credential within the digital wallet”, “digitally signing the digital credential”: merely applying financial technology to the abstract idea.
“generating a …. public-private key pair”: merely applying cryptographic technology to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: 
“digital wallet”: merely applying financial technology to the abstract idea.
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 8: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
Claim 9: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
Claim 10: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“receiving… a login request ….” 
“receiving consumer permission…”
“registering… a new identifier …”
 “obtaining… permission ….”
“receiving… consumer permission …”
“accessing… the consumer account information …”
“receiving consumer permission …”
“inserting the one or more claims …”
“generating… a consent receipt …”
“creating… an account object …”
“delivering… the account object …”

These limitations clearly relate to managing transactions/interactions between consumer/buyer and/or lender.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to provide a verification of a consumer's creditworthiness   recites a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “digital wallet”, “digital credential”, “creating… a digital wallet”, “delivering…the digital wallet” , “forming… a verifiable digital credential”, “public-private key pair”, “digitally signing the digital credential”: merely applying financial technology and security to the abstract idea.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
Claim 16: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
Claim 17: 
“zero-knowledge proof”: merely applying cryptographic technology to the abstract idea.
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, the Applicant’s Specification reads, “[0033] the methods and processes of the present invention have proven to be particularly useful in association with a system comprising a general purpose computer...including embedded systems with general purpose processing units...[0035] which may be a general-purpose... or any of a variety of consumer electronic devices. For example, computer device 10 may be a personal computer, a notebook or laptop computer, a netbook, a personal digital assistant (“PDA”) or other hand-held device, a smart phone, a tablet computer”    Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1 and 3-17  are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The amended claims facilitated application of additional prior art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 3-7  are rejected under 35 U.S.C. 103 as being unpatentable over Diriye ("DATABASE TRANSACTION COMPLIANCE", U.S. Publication Number: 20200118131 A1),in view of Purves  (“REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20130346302 A1),in view of Stafford (“METHOD AND SYSTEM FOR VERIFICATION OF PERSONAL INFORMATION”, U.S. Publication Number: 20090271321 A1),in view of Moffat (“PRIVATE DATA SHARING SYSTEM”, U.S. Publication Number:  20130318347 A1)
Regarding Claim 1, 





Diriye teaches,
  A decentralized method comprising:
(Diriye [0026] A decentralized database is a distributed storage system which includes multiple nodes that communicate with each other. 
Diriye [0038]  determining or predicting risk or concern level
Diriye [0047]  A degree of risk ...related to the transaction and other contextual factors such as....the transacting parties (i.e. if they have a track record of unethical or unfair transactions, etc.), types of transactions, ... credit scores, or financial histories of the transaction parties, etc.)
a centralized (consumer reporting agency) CRA computer; by the CRA computer
(Diriye  [0002] A centralized database stores and maintains data in one single database (e.g., database server) at one location.
Diriye [0045]   parties... associated with the transactions, credit scores or financial histories of the transaction parties)
receiving consumer permission to share the one or more claims; 
(Diriye [0064] rules associated with authorization and access requirements and usage
Diriye [0075] To confirm the user's authorization
Diriye [0045]  risk levels and other contextual factors including.... credit scores or financial histories of the transaction parties, etc. 
Diriye [0047] related to the transaction and other contextual factors such as ...the transacting parties (i.e. if they have a track record of unethical or unfair transactions, etc.),....credit scores, or financial histories of the transaction parties,.... indicate the degree to which a transaction or contract is at risk of noncompliance.
Specification merely identifies a "claim" as merely [0009] "regarding a consumer's creditworthiness ".  A credit scores and  financial history both indicate the degree to which a transaction or contract is at risk of noncompliance and the user's creditworthiness. )
generating, by the CRA computer, a consent receipt recording how the one or more claims will be used;
(Diriye [0039] include contextual Factors, such as location(s) of transactions, one or more compliance levels, and a user cohort or association that a user involved with the asset transaction may be part of.
Diriye [0043]  algorithms based on user cohort and context so as to personalize/customize the financial offerings
Diriye [0045] risk levels and other contextual factors including a location, the transacting parties, types of transactions, commodities/assets associated with the transactions, credit scores or financial histories of the transaction parties, etc.
Diriye [0077]  smart contract is identified from one or more parameters specified in the blockchain transaction 416, which may provide clues as to a context (which may include a location), the nature of an asset transfer,...or other information.
Diriye [Claim 2] one or more second rules specifies conditions to transfer the asset, the conditions comprising one or more of an interest rate, a cost, a time period, a context, and a loan amount
Diriye [0034]    generated from various rules and conditions that govern how to process, manage, and store transactions. 
Diriye [0093] a string of characters that identifies a proper participant in the process or identifies their digital wallet.
Examiner notes the Specification only requres the "consent receipt" only requires  "creating a consumer identification": [0009]       "In some implementations, the method includes a step of generating a consent receipt  recording how information disclosed by the creditor will be used. In some implementations, the  method includes a step of creating a consumer identification to serve as a decentralized identifier for the consumer. )
creating, by the CRA computer, an account object comprising the consumer account information from the financial institution;
(Diriye [0093] a string of characters that identifies a proper participant in the process or identifies their digital wallet.
Diriye [0112]  identities of endorsers
Diriye  [Claim 6]  a financial score or financial history associated with one or more of the parties.)
creating, by the CRA computer, a link contract that governs access to the consumer account information in the manner consented by the consumer;
(Diriye [0034] various smart contracts may be generated from various rules and conditions that govern how to process, manage, and store transactions.
Diriye [0039] include contextual Factors, such as location(s) of transactions, one or more compliance levels, and a user cohort or association that a user involved with the asset transaction may be part of.)
storing, by the CRA computer, the account object and the verifiable digital credential within the digital wallet;
(Diriye [0039]  storing risk scores and dimensions of the transactions
Diriye [0093] the system populates a generic (empty) smart contract with specific terms, agreed upon by the lending and borrowing parties, to generate a smart contract ...The token is a string of characters that identifies a proper participant in the process or identifies their digital wallet.)
storing the verifiable digital credential within the digital wallet;
(Diriye [0039]  storing risk scores and dimensions of the transactions
Diriye [0093] the system populates a generic (empty) smart contract with specific terms, agreed upon by the lending and borrowing parties, to generate a smart contract ...The token is a string of characters that identifies a proper participant in the process or identifies their digital wallet.)
providing the verifiable digital credential, including the one or more claims,   from the digital wallet to the lender.
(Diriye [0006]  The request includes the smart contract identifier and the one or more parameters. The asset includes one of a trade item or a service to be performed. 
Diriye [0094] three unique parties, the borrower, the lender, and a third party
Diriye  [0079]  If the calculated risk score is less than the predetermined threshold, the risk assessment node/peer 430 provides an endorsed transaction notification 437 to the asset provider node or peer 
Diriye [0027]  “smart contracts” or “chaincodes.” In some cases, specialized chaincodes may exist for management functions and parameters which are referred to as system chaincode. Smart contracts are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes which is referred to as an endorsement or endorsement policy)
  Diriye does not teach  creating a digital wallet operating on a consumer computing device that includes a processor and non-transient memory store; receiving consumer permission to access consumer account information associated with the consumer from a financial institution; responsive to receiving the consumer permission, accessing the consumer account information from the financial institution; forming a verifiable digital credential acting as a trust anchor for one or more claims regarding the consumer's credit worthiness that are asserted to be true about the consumer, including: generating a first public-private key pair associated with the CRA computer and the consumer; inserting the one or more claims into a digital credential; and digitally signing the digital credential, wherein the digital credential forms the verifiable digital credential that includes the one or more claims; generating, by the CRA computer, a second public-private key pair associated with the CRA computer  and the financial institution associated with the consumer account information; receiving, … a proof request from a lender having an existing trust relationship with the digital wallet; responsive to the proof request, receiving…further consumer permission to provide the verifiable digital credential to the lender; and responsive to receiving the further consumer permission;
Purves teaches,
creating a digital wallet operating on a consumer computing device that includes a processor and non-transient memory store;
(Purves  [0469]  creating a virtual wallet, and/or simultaneously creating a virtual wallet
Purves [0262]  may use his wallet-enabled device)
receiving consumer permission to access consumer account information associated with the consumer from a financial institution; responsive to receiving the consumer permission, accessing the consumer account information from the financial institution;
(Purves [0416] allowing customers to view, grant and manage permissions for financial institutions, merchants or participating commerce-related services to interact with their digital wallet.
Purves [0488]  If the user does consent to the retrieval of card information from the issuer 202317, account data such as billing address, user name, credit history, and/or the like is retrieved from the issuer... and processed by the wallet server 
Purves [0402]  a financial institution may already have information in their records such as payment accounts, billing address, credit history reports and/or the like. By providing this information to the wallet service provider...)
forming a verifiable digital credential acting as a trust anchor for one or more claims regarding the consumer's credit worthiness that are asserted to be true about the consumer;
(Purves [0402]   credit history reports and/or the like. 
Purves  [0257] the issuer server may authorize 2116 the creation of a new …Credit Card account for the user based on a plurality of criteria (e.g. based on the user's current credit history, based on how many balances or the amount of total funds owed in the user's balances, and/or the like). If the issuer approves the creation of the account…
Purves  [0204]  The user may then perform verification of the information 1152 by selecting the verify button)
receiving a proof request from a lender
(Purves [0488]  If the user does consent to the retrieval of card information from the issuer 202317, account data such as billing address, user name, credit history, and/or the like is retrieved from the issuer... and processed by the wallet server)
 having an existing trust relationship with the digital wallet;  
(Purves [0418] with their issuer using previously verified personal information stored in an online wallet, and expediting provisioning a prepaid account to a digital wallet.)
 responsive to the proof request, receiving… further consumer permission to provide one or more of the account object and the verifiable digital credential to the lender; and responsive to receiving the further consumer permission
(Purves [0416] allowing customers to view, grant and manage permissions for financial institutions, merchants or participating commerce-related services to interact with their digital wallet.
Purves [0488]  If the user does consent to the retrieval of card information from the issuer 202317, account data such as billing address, user name, credit history, and/or the like is retrieved from the issuer... and processed by the wallet server)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   verifiable digital credential   for  consumer's creditworthiness  teachings of Serrano such as   “credit history reports and/or the like.” (Purves [0402]).        The modification would have been obvious, because it is merely applying a known technique (i.e. verifiable digital credential   for  consumer's creditworthiness  ) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “the issuer server may authorize … the creation of a new …Credit Card account for the user based on a plurality of criteria (e.g. based on the user's current credit history, based on how many balances or the amount of total funds owed in the user's balances, and/or the like).” Purves  [0257])
Purves does not teach   including: generating a first public-private key pair associated with the CRA computer and the consumer; inserting the one or more claims into a digital credential; and digitally signing the digital credential, wherein the digital credential forms the verifiable digital credential that includes the one or more claims; generating, by the CRA computer, a second public-private key pair associated with the CRA computer and the financial institution associated with the consumer account information;
Stafford teaches,
     including: inserting the one or more claims into a digital credential; and digitally signing the digital credential, wherein the digital credential forms the verifiable digital credential that includes the one or more claims;
(Stafford [0053] "credential information" relates to any type of information relating to an entity, e.g. it can be data that can be used to identify the entity, or reflect certain characteristics it. For example, for a person, credential information can include...name, address, date or birth, as well other information such as their credit 25 history, employment history
Stafford [0055] verify and transmit credential information.
Stafford [0069] The system 100 then digitally signs
Stafford [0070]  system can verify the authenticity and integrity of the data being released due to its application of a digital signature to the data to be stored.)
the financial institution associated with the consumer account information;
(Stafford [0107] such as an on-line loan application that might be available from a bank or other financial institution (the information user or recipient))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   digital signatures  teachings of Stafford for    “application of a digital signature to the data to be stored.” (Stafford [0070]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital signatures) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “system can verify the authenticity and integrity of the data being released due to its application of a digital signature to the data to be stored.” Stafford [0070])
Stafford does not teach generating a first public-private key pair associated with the CRA computer and the consumer; generating, by the CRA computer, a second public-private key pair associated with the CRA computer
Moffat teaches,
generating a first public-private key pair associated with the CRA computer and the consumer; generating, by the CRA computer, a second public-private key pair associated with the CRA computer
(Moffat [0062]  uses multiple pairs (public and private) of asymmetric encryption keys per user in which each pair of keys is used to securely transmit and/or share data...user may determine at the time that a data sharing relationship is established between the user and a contact which pair or pairs of keys to share with the contact)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   data sharing and mathematically-linked keys   of Moffat for    “two mathematically-linked keys are defined such that one key may be used to encrypt data and the other key may be used to decrypt the data encrypted with the first key and neither key may be used to both encrypt and decrypt data.” (Moffat [0041]) “of the data shared by at least one user of such a secure data sharing network share proprietary data, including… financial analyses and/or predictions, financial data”        The modification would have been obvious, because it is merely applying a known technique (i.e. data sharing and mathematically-linked keys) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “Such a system facilitates the encryption, storage, exchange and decryption of personal, confidential and/or proprietary data.” Moffat [Abstract])


Regarding Claim 3, 
Diriye, Purves, Stafford, and Moffat teach the decentralized  verification of Claim 1 as described earlier.
Diriye does not teach further comprising a step of creating a consumer identification to serve as a decentralized identifier for the consumer.
Serrano teaches,
   further comprising a step of creating a consumer identification to serve as a decentralized identifier for the consumer.
(Serrano [0038] unique customer client identifier with the LPSP)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   digital asset collateral teachings of Serrano   “for a loan processing service utilizing a distributed ledger digital asset as collateral.” (Serrano [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital asset collateral) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “deposit of a distributed ledger digital asset (e.g., bitcoin (e.g., BTC)) and/or of a fiat money asset as a guarantee for the credit line being requested” Serrano [0041])
Regarding Claim 4, 





Diriye, Purves, Stafford, and Moffat teach the decentralized  verification of Claim 3 as described earlier.
Diriye does not teach wherein creating a consumer identification is performed by the digital wallet.
Purves teaches,
wherein creating a consumer identification is performed by the digital wallet.
(Purves [0424] Wallet creates a customer identifier
Purves [0447]  the wallet may create a customer ID)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   digital credential   for  teachings of Serrano such as   “credit history reports and/or the like.” (Purves [0402]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital credential   ) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “the issuer server may authorize … the creation of a new …Credit Card account for the user based on a plurality of criteria (e.g. based on the user's current credit history, based on how many balances or the amount of total funds owed in the user's balances, and/or the like).” Purves  [0257])
Regarding Claim 5, 
Diriye, Purves, Stafford, and Moffat teach the decentralized  verification of Claim 3 as described earlier.
Diriye does not teach wherein creating a consumer identification is performed by the centralized credit bureau, and wherein the consumer identification is transmitted to the digital wallet.
Serrano teaches,
wherein the consumer identification is transmitted to the digital wallet.
(Serrano [0038] unique customer client identifier with the LPSP... LPS subsystem 10 may be operative to transmit 
Serrano [0040]  such as identity proving documents (e.g., passport, driver's license, etc.), address proving documents (e.g., utility bill, etc.), and/or the like. 
Serrano [0038] characteristics of ...customer client (e.g., tax identification number, social security number, bank account information, date of birth, full name, unique customer client identifier with the LPSP, etc.), any suitable data
Serrano [0021]  stored in a user's “digital wallet,”)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   digital asset collateral teachings of Serrano   “for a loan processing service utilizing a distributed ledger digital asset as collateral.” (Serrano [0004]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital asset collateral) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “deposit of a distributed ledger digital asset (e.g., bitcoin (e.g., BTC)) and/or of a fiat money asset as a guarantee for the credit line being requested” Serrano [0041])
Regarding Claim 6, 
Diriye, Purves, Stafford, and Moffat teach the decentralized  verification of Claim 1 as described earlier.
Diriye teaches,
wherein the one or more claims comprises a verified credit score.
(Diriye [Claim 13] d a financial score or financial history associated with one or more of the parties.
Diriye [0035] enable a trusted and verified data point for the transaction, transaction history, and compliance of stakeholders.)
Regarding Claim 7, 
Diriye, Purves, Stafford, and Moffat teach the decentralized  verification of Claim 1 as described earlier.
Diriye teaches,
wherein the claim regarding the one or more claims a verification that the consumer's credit score exceeds a minimum value.
(Diriye [0079] If the calculated risk score is greater than a predetermined threshold)

Claims 8-10    are rejected under 35 U.S.C. 103 as being unpatentable over Diriye, Purves, Stafford, and Moffat in view of Nawaz (“METHOD AND SYSTEM FOR OBTAINING OFFERS FROM SELLERS USING PRIVACY-PRESERVING VERIFIABLE STATEMENTS”, U.S. Publication Number: 20140337239 A1)
Regarding Claim 8, 


Diriye, Purves, Stafford, and Moffat teach the decentralized  verification of Claim 1 as described earlier.
Diriye teaches,
that the consumer's credit score exceeds a minimum value.
(Diriye [0079] If the calculated risk score is greater than a predetermined threshold)
Diriye does not teach wherein the one or more claims a zero-knowledge proof
Nawaz teaches,
wherein the claim one or more claims comprises a zero-knowledge proof
(Nawaz [0021] Whenever the consumer needs to prove qualification... consumer will engage in a zero-knowledge proof with the seller server 44 using the credential. A zero-knowledge proof is an interactive proof system between two parties, a prover (i.e., consumer) and a verifier)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Regarding Claim 9, 
Diriye, Purves, Stafford, and Moffat teach the decentralized  verification of Claim 1 as described earlier.
Diriye does not teach wherein the claim one or more claims comprises a zero-knowledge proof that the consumer has a bank balance in excess of a minimum value.
Nawaz teaches,
  wherein the claim regarding the one or more claims comprises a zero-knowledge proof that the consumer has a bank balance in excess of a minimum value.
(Nawaz [0021] Whenever the consumer needs to prove qualification... consumer will engage in a zero-knowledge proof with the seller server 44 using the credential. A zero-knowledge proof is an interactive proof system between two parties, a prover (i.e., consumer) and a verifier 
Nawaz [0002] prospective consumer meeting certain criteria established by the seller. Such criteria could include, for example, a minimum income or bank account balance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Regarding Claim 10, 
Diriye, Purves, Stafford, and Moffat teach the decentralized  verification of Claim 1 as described earlier.
Diriye does not teach wherein the claim one or more claims comprises a zero-knowledge proof that the consumer has an income in excess of a minimum value.
Nawaz teaches,
wherein the claim regarding the one or more claims comprises a zero-knowledge proof that the consumer has an income in excess of a minimum value.
(Nawaz [0021] Whenever the consumer needs to prove qualification... consumer will engage in a zero-knowledge proof with the seller server 44 using the credential. A zero-knowledge proof is an interactive proof system between two parties, a prover (i.e., consumer) and a verifier 
Nawaz [0002] prospective consumer meeting certain criteria established by the seller. Such criteria could include, for example, a minimum income or bank account balance)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Claims 11-17    are rejected under 35 U.S.C. 103 as being unpatentable over Diriye, Purves, Stafford, Moffat, and Nawaz, in view of Serrano (“LOAN PROCESSING SERVICE UTILIZING A DISTRIBUTED LEDGER DIGITAL ASSET AS COLLATERAL”, U.S. Publication Number: 20180075421 A1)
Regarding Claim 11, 
Diriye  teaches,
receiving, at a centralized (consumer reporting agency) CRA computer that is connected to a global network and that includes a processor,
(Diriye [0002] A centralized database stores and maintains data in one single database (e.g., database server) at one location.... Information stored on a centralized database is typically accessible from multiple different points.
Diriye  [0002] A centralized database stores and maintains data in one single database (e.g., database server) at one location.
Diriye [0045] the transacting parties... associated with the transactions, credit scores or financial histories of the transaction parties)
the consumer computing device associated with the new consumer;
creating a CRA credential for the new consumer …. between the CRA and the new consumer;
	(Diriye [0027]  “smart contracts” or “chaincodes.” In some cases, specialized chaincodes may exist for management functions and parameters which are referred to as system chaincode. Smart contracts are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes which is referred to as an endorsement or endorsement policy.... A typical endorsement policy allows chaincode to specify endorsers for a transaction in the form of a set of peer nodes that are necessary for endorsement.
Diriye  [0112] such as a public key and certificate
Diriye [0042] contracts are based on ... financing request of an individual or a retail or business customer)
obtaining, by the CRA computer, permission from the new consumer to share one or more claims  that the CRA asserts are true about the new consumer;
(Diriye [0045] the transacting parties... associated with the transactions, credit scores or financial histories of the transaction parties 
Diriye  [0074]  a permissioned blockchain network 300... managing user roles and permissions.....such as enrolling the regulator system 310 as an “auditor” and the blockchain user 302 as a “client”. 
Diriye [0079] If the calculated risk score is greater than a predetermined threshold)
delivering, by the CRA computer, the account object and the verifiable digital credential to the digital wallet over the network connection such that the account object and the verifiable digital credential are available in the consumer's digital wallet for use on demand by the …consumer.
(Diriye [0039]  storing risk scores and dimensions of the transactions
Diriye [0093] identifies their digital wallet)
receiving consumer permission to share the one or more claims; 
(Diriye [0064] rules associated with authorization and access requirements and usage
Diriye [0075] To confirm the user's authorization
Diriye [0045]  risk levels and other contextual factors including.... credit scores or financial histories of the transaction parties, etc. 
Diriye [0047] related to the transaction and other contextual factors such as ...the transacting parties (i.e. if they have a track record of unethical or unfair transactions, etc.),....credit scores, or financial histories of the transaction parties,.... indicate the degree to which a transaction or contract is at risk of noncompliance.
Specification merely identifies a "claim" as [0009] " regarding a consumer's creditworthiness ".  A credit scores and  financial history both indicate the degree to which a transaction or contract is at risk of noncompliance and the user's creditworthiness. )
generating, by the CRA computer, a consent receipt recording how the one or more claims will be used;
(Diriye [0039] include contextual Factors, such as location(s) of transactions, one or more compliance levels, and a user cohort or association that a user involved with the asset transaction may be part of.
Diriye [0043]  algorithms based on user cohort and context so as to personalize/customize the financial offerings
Diriye [0045] risk levels and other contextual factors including a location, the transacting parties, types of transactions, commodities/assets associated with the transactions, credit scores or financial histories of the transaction parties, etc.
Diriye [0077]  smart contract is identified from one or more parameters specified in the blockchain transaction 416, which may provide clues as to a context (which may include a location), the nature of an asset transfer,...or other information.
Diriye [Claim 2] one or more second rules specifies conditions to transfer the asset, the conditions comprising one or more of an interest rate, a cost, a time period, a context, and a loan amount
Diriye [0034]    generated from various rules and conditions that govern how to process, manage, and store transactions. 
Diriye [0093] a string of characters that identifies a proper participant in the process or identifies their digital wallet.
Examiner notes the Specification merely defines the "consent receipt" as  "creating a consumer identification": [0009]       "In some implementations, the method includes a step of generating a consent receipt  recording how information disclosed by the creditor will be used. In some implementations, the  method includes a step of creating a consumer identification to serve as a decentralized identifier for the consumer.   )
creating, by the CRA computer, an account object comprising the consumer account information from the financial institution;
(Diriye [0093] a string of characters that identifies a proper participant in the process or identifies their digital wallet.
Diriye [0112]  identities of endorsers
Diriye  [Claim 6]  a financial score or financial history associated with one or more of the parties.)
creating, by the CRA computer, a link contract that governs access to the consumer account information in the manner consented by the consumer
(Diriye [0034] various smart contracts may be generated from various rules and conditions that govern how to process, manage, and store transactions.
Diriye [0039] include contextual Factors, such as location(s) of transactions, one or more compliance levels, and a user cohort or association that a user involved with the asset transaction may be part of.)
Diriye does not teach a login request from a new consumer, wherein a CRA is a trust hub or trust anchor, and the CRA computer is operably connected to the CRA; creating a digital wallet for the new consumer using the processor; delivering …the digital wallet to a consumer computing device over a network connection; comprising a public-private key pair for a relationship; registering …a new identifier on a trust network for the new consumer; receiving… consumer permission to access consumer account information associated with the consumer from a financial institution; responsive to receiving the consumer permission, accessing the consumer account information from the financial institution; forming… a verifiable digital credential acting as a trust anchor for the one or more claims that are asserted to be true about the new consumer, including: inserting the one or more claims into a digital credential; and digitally signing the digital credential, wherein the digital credential forms the verifiable digital credential that includes the one or more claims; generating… a second public-private key pair associated with the … computer and the financial institution associated with the consumer account information:
Purves teaches,
receiving consumer permission to access consumer account information associated with the consumer from a financial institution; responsive to receiving the consumer permission, accessing the consumer account information from the financial institution;
(Purves [0416] allowing customers to view, grant and manage permissions for financial institutions, merchants or participating commerce-related services to interact with their digital wallet.
Purves [0488]  If the user does consent to the retrieval of card information from the issuer 202317, account data such as billing address, user name, credit history, and/or the like is retrieved from the issuer... and processed by the wallet server 
Purves [0402]  a financial institution may already have information in their records such as payment accounts, billing address, credit history reports and/or the like. By providing this information to the wallet service provider...)
forming a verifiable digital credential acting as a trust anchor for the one or more claims that are asserted to be true about the … consumer
(Purves [0402]   credit history reports and/or the like. 
Purves  [0257] based on a plurality of criteria (e.g. based on the user's current credit history, based on how many balances or the amount of total funds owed in the user's balances, and/or the like). If the issuer approves the creation of the account
Purves  [0204]  The user may then perform verification of the information 1152 by selecting the verify button)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   verifiable digital credential   for  consumer's creditworthiness  teachings of Serrano such as   “credit history reports and/or the like.” (Purves [0402]).        The modification would have been obvious, because it is merely applying a known technique (i.e. verifiable digital credential   for  consumer's creditworthiness  ) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “the issuer server may authorize … the creation of a new …Credit Card account for the user based on a plurality of criteria (e.g. based on the user's current credit history, based on how many balances or the amount of total funds owed in the user's balances, and/or the like).” Purves  [0257])
Purves does not teach a login request from a new consumer, wherein a CRA is a trust hub or trust anchor, and the CRA computer is operably connected to the CRA; creating a digital wallet for the new consumer using the processor; delivering the digital wallet to a consumer computing device over a network connection; comprising a public-private key pair for a relationship; registering a new identifier on a trust network for the new consumer; including: inserting the one or more claims into a digital credential; and digitally signing the digital credential, wherein the digital credential forms the verifiable digital credential that includes the one or more claims; generating… a second public-private key pair associated with the … computer and the financial institution associated with the consumer account information; generating, by the CRA computer, a second public-private key pair associated with the CRA computer
Stafford teaches,
including: inserting the one or more claims into a digital credential; and digitally signing the digital credential, wherein the digital credential forms the verifiable digital credential that includes the one or more claims;
(Stafford [0053] "credential information" relates to any type of information relating to an entity, e.g. it can be data that can be used to identify the entity, or reflect certain characteristics it. For example, for a person, credential information can include...name, address, date or birth, as well other information such as their credit 25 history, employment history
Stafford [0055] verify and transmit credential information.
Stafford [0069] The system 100 then digitally signs
Stafford [0070]  system can verify the authenticity and integrity of the data being released due to its application of a digital signature to the data to be stored.)
the financial institution associated with the consumer account information:
(Stafford [0107] such as an on-line loan application that might be available from a bank or other financial institution (the information user or recipient))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   digital signatures  teachings of Stafford for    “application of a digital signature to the data to be stored.” (Stafford [0070]).        The modification would have been obvious, because it is merely applying a known technique (i.e. digital signatures) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “system can verify the authenticity and integrity of the data being released due to its application of a digital signature to the data to be stored.” Stafford [0070])
Stafford does not teach a login request from a new consumer, wherein a CRA is a trust hub or trust anchor, and the CRA computer is operably connected to the CRA; creating a digital wallet for the new consumer using the processor; delivering the digital wallet to a consumer computing device over a network connection; comprising a public-private key pair for a relationship; registering a new identifier on a trust network for the new consumer; generating, by the CRA computer, a second public-private key pair associated with the CRA computer
Nawaz teaches,
a login request from a new consumer,
(Nawaz [0005]  consumer wishes for the trusted third party to use to create a credential.
Nawaz  [0012] obtain new customers)
comprising a public-private key pair for a relationship
(Nawaz [0015] A public key predicate encryption scheme ...the secret/private key can access the encrypted information...A user uses the Setup algorithm to generate a master secret key and a corresponding public key and publishes the public key.)
Nawaz does not teach wherein a CRA is a trust hub or trust anchor, and the CRA computer is operably connected to the CRA; creating a digital wallet for the new consumer using the processor; delivering the digital wallet to a consumer computing device over a network connection; registering a new identifier on a trust network for the new consumer; generating, by the CRA computer, a second public-private key pair associated with the CRA computer
Serrano teaches,
wherein a CRA is a trust hub or trust anchor, and the CRA computer is operably connected to the CRA;
(Serrano [0041] any suitable third party credit scoring and/or identity verification entity, such as Lenddo, may be used by LDS subsystem...may include identity verification...may include performing a customer due diligence to verify the identity, run sanction checking, and/or validate the origin of the deposited funds)
creating a digital wallet for the new consumer using the processor; delivering the digital wallet to a consumer computing device over a network connection;
(Serrano [0041]  may include issuance of a BTC wallet
Serrano  [0021] “digital wallet,” which may be a feature of the open-source software but also can be provided as a service by virtual currency wallet services and exchangers. 
Serrano [0022] Bitcoin wallet software on his or her mobile telephone)
registering a new identifier on a trust network for the new consumer;
(Serrano [0038] unique customer client identifier with the LPSP)
It is prima facie obvious to one of ordinary skillinthe art before the 630 effective filing date of the claimed inventionto have modified the loan risk 631 assessment system of Diriye to incorporate the digital asset collateral 632 teachings of Serrano “foraloan processing service utilizing a distributed 633 ledger digital asset as collateral.” (Serrano [0004]). The modification 634 would have been obvious, because it is merely applying a known technique (i.e. digital asset collateral) to a known concept (i.e. loan risk assessment) 636 ready for improvement to yield predictable result (i.e. “deposit of a 637 distributed ledger digital asset (e.g., bitcoin (e.g., BTC)) and/or of a fiat 638 money asset as a guarantee for the credit line being requested” Serrano 639 [0041])
Stafford does not teach generating a first public-private key pair associated with the CRA computer and the consumer; generating, by the CRA computer, a second public-private key pair associated with the CRA computer
Moffat teaches,
generating a first public-private key pair associated with the CRA computer and the consumer; generating, by the CRA computer, a second public-private key pair associated with the CRA computer
(Moffat [0062]  uses multiple pairs (public and private) of asymmetric encryption keys per user in which each pair of keys is used to securely transmit and/or share data...user may determine at the time that a data sharing relationship is established between the user and a contact which pair or pairs of keys to share with the contact)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   data sharing and mathematically-linked keys   of Moffat for    “two mathematically-linked keys are defined such that one key may be used to encrypt data and the other key may be used to decrypt the data encrypted with the first key and neither key may be used to both encrypt and decrypt data.” (Moffat [0041]) “of the data shared by at least one user of such a secure data sharing network share proprietary data, including… financial analyses and/or predictions, financial data”        The modification would have been obvious, because it is merely applying a known technique (i.e. data sharing and mathematically-linked keys) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “Such a system facilitates the encryption, storage, exchange and decryption of personal, confidential and/or proprietary data.” Moffat [Abstract])

Regarding Claim 12, 
Diriye, Purves, Stafford, Moffat, Nawaz, and   Serrano teach the decentralized  verification of Claim 11 as described earlier.
Diriye  does not teach using the permission from the new consumer to access the financial institution and obtain the consumer account information regarding the new consumer's financial account.
Nawaz teaches,
using the permission from the new consumer to access the financial institution and obtain the consumer account information regarding the new consumer's financial account.
(Nawaz [0012]  a utility company, bank, or any other entity that has information about a consumer. The information about a consumer may include, without limitation, certain demographic and/or financial information about a consumer, such as, for example, utility bills, bank account statements, other information relating to income, credit history)
  It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Regarding Claim 13, 
Diriye, Purves, Stafford, Moffat, Nawaz, and   Serrano teach the decentralized  verification of Claim 11 as described earlier.
Diriye  teaches,
to generate the one or more claims,
(Diriye [0038]  determining or predicting risk or concern level
Diriye [0047]  A degree of risk ...related to the transaction and other contextual factors such as....the transacting parties (i.e. if they have a track record of unethical or unfair transactions, etc.), types of transactions, ... credit scores, or financial histories of the transaction parties, etc.)
Diriye  does not teach wherein the one or more claims claim  comprises a claim regarding income of the new consumer.
Nawaz teaches,
wherein the one or more claims claim  comprises a claim regarding income of the new consumer.
(Nawaz [0002] Such criteria could include, for example, a minimum income or bank account balance
  other information relating to income, credit history)
  It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the loan risk assessment system of Diriye to incorporate the   privacy-preserving personal information teachings of Nawaz that “preserve the privacy of personal information of consumers.” (Nawaz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. privacy-preserving personal information) to a known concept (i.e. loan risk assessment) ready for improvement to yield predictable result (i.e. “criteria prospective consumers must satisfy to qualify for such services or benefits. A consumer can make a statement that shows that he or she satisfies the criteria. The requesting party is able to verify the correctness of the statement without being able to learn any additional information about the value of the attributes contained in the statement, other than the information directly implied by the statement” Nawaz [Abstract])
Claim 14 is rejected on the same basis as Claim 9.
Claim 15 is rejected on the same basis as Claim 8.
Claim 16 is rejected on the same basis as Claim 10.
Claim 17 is rejected on the same basis as Claim 9.

Response to Remarks
Applicant's arguments filed on August 26, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“In amended claims 1 and 11, none of the claim limitations recite concepts relating to the economy and commerce…. Second, contrary to the Offices assertion, the claimed invention does not recite "commercial or legal interactions." "

Examiner responds:





These limitations relate to managing transactions/interactions between entities:
 “providing a verification of a consumer's creditworthiness ….” 
“receiving consumer permission…”
“responsive to receiving the consumer permission…”
 “receiving a request for a verification of the consumer's creditworthiness….”
 “generating…a consent receipt…”
“creating… an account object…”
“creating… a link contract…”
“storing…the account object…”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to provide a verification of a consumer's creditworthiness   recites a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The Applicant states:
“As such and similar to the claims in BASCOM, claims 1 and 11 recite patent-eligible server performed techniques-a practicable application of providing zero-knowledge proof claims that otherwise cannot be performed between multiple computing devices. See BASCOM Global Internet v. AT&TMobility, LLC, 827 F.3d 1341, 1352, (Fed. Cir. 2016).."
Examiner responds:





In BASCOM, the Federal Circuit found the claims patent eligible by explaining that while the claimed limitations (e.g., filtering elements performing generic networking functions) do not amount to significantly more, an inventive concept can be found in the unconventional and non‐generic combination of known elements, and more specifically “the (physical) installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user” where the filtering tool at the ISP is able to “identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account.”
Applicant's fact pattern differs from BASCOM  in which generic additional elements  (filtering tool, controlled access network accounts, a local client computer to  generate network  access requests for the  controlled access network  accounts, an Internet  computer  network,  and  a  remote  ISP  server  coupled to the  client  computer,  and the Internet computer network) were utilized in an unconventional and non‐generic combination. At the time, filter tools were only placed on end-user client computers (for custom filtering) or ISP server (for blanket filtering). The proposed invention placed “the (physical) installation of a filtering tool at a specific location (ISP server), remote from the end‐users, with customizable filtering features specific to each end user.”  The Federal Circuit claimed arrangement of elements in the system results in an improvement in the technology of filtering content on the Internet, because it offers “both the benefits of a filter on the local computer, and the benefits of a filter on the ISP server.”   
In the Applicant’s invention, the dual public-private key pairs and digital credentials remains common practice. So no generic additional element is  utilized in a unique manner. Therefore, there is no improvement in any technology.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art:
New prior art includes: 
  Moffat (“PRIVATE DATA SHARING SYSTEM”, U.S. Publication Number:  20130318347 A1)

The Applicant states:
“Diriye does not describe or suggest the limitation of generating, by the CRA computer, a consent receipt recording how the one or more claims will be used. The Office cites to "(Diriye [Claim 2] the conditions comprising one or more of a ... a context),"… Diriye only discusses the claimed "context" one time in the entirety of the disclosure, and this discussion is entirely unrelated to Applicant's recited "consent receipt." The consent receipt claimed by Applicant records how the consumer's disclosed information will be used, such as by the CRA…. "
Examiner responds:







Diriye teaches a   centralized (consumer reporting agency) CRA computer:
Diriye  [0002] A centralized database stores and maintains data in one single database (e.g., database server) at one location.
Diriye [0045]  parties... associated with the transactions, credit scores or financial histories of the transaction parties)

a consent receipt recording how the one or more claims will be used:
Firstly, Examiner notes the Specification merely defines the "consent receipt" as  "creating a consumer identification": [0009]       "In some implementations, the method includes a step of generating a consent receipt  recording how information disclosed by the creditor will be used. In some implementations, the  method includes a step of creating a consumer identification to serve as a decentralized identifier for the consumer.
Diriye [0039] include contextual Factors, such as location(s) of transactions, one or more compliance levels, and a user cohort or association that a user involved with the asset transaction may be part of.
Diriye [0045] risk levels and other contextual factors including a location, the transacting parties, types of transactions, commodities/assets associated with the transactions, credit scores or financial histories of the transaction parties, etc.
Diriye [0077]  smart contract …. which may provide clues as to a context (which may include a location), the nature of an asset transfer,...or other information.
Diriye [Claim 2] one or more second rules specifies conditions to transfer the asset, the conditions comprising one or more of an interest rate, a cost, a time period, a context, and a loan amount
Diriye [0034]    generated from various rules and conditions that govern how to process, manage, and store transactions. 
Diriye [0093] a string of characters that identifies a proper participant in the process or identifies their digital wallet.
The Applicant states:
“The "context" is completely unrelated to any consumer consent, but rather is simply a context for transfer of an asset. . "
Examiner responds:







Diriye teaches a consumer, originator,   requester or anyone associated  may be required to approve a transaction:
Diriye [0080]  may request an approval from a designated party associated with the originator 410 and execute the blockchain transaction in response to the approval by the designated party.  The one or more designated parties may be specified in a smart contract. Furthermore, by the smart contract, a designated party may be configured to approve one or more parameters....the smart contract may also be used to verify the eligibility of each indicated desired designated party to approve an approval request.
The Applicant states:
“Diriye fails to describe or suggest the limitations of creating an account object comprising the consumer account information from the financial institution, generating a  
second public-private key pair associated with the CRA computer and the financial institution associated with the consumer account information, and creating a link contract that governs access to the consumer account information in the manner consented by the consumer. Rather, Diriye is entirely silent regarding such claimed operations.. "
Examiner responds:







Diriye teaches, “creating  an account object comprising the consumer account information from the financial institution”:
Diriye [0093] a string of characters that identifies a proper participant in the process or identifies their digital wallet.
Diriye [0112]  identities of endorsers
Diriye  [Claim 6]  a financial score or financial history associated with one or more of the parties.
Moffat teaches, “creating  an account object comprising the consumer account information from the financial institution”:
Moffat [0062]  uses multiple pairs (public and private) of asymmetric encryption keys per user in which each pair of keys is used to securely transmit and/or share data...user may determine at the time that a data sharing relationship is established between the user and a contact which pair or pairs of keys to share with the contact
Diriye teaches, “creating a link contract that governs access to the consumer account information in the manner consented by the consumer”:
Diriye [0034] various smart contracts may be generated from various rules and conditions that govern how to process, manage, and store transactions.
Diriye [0039] include contextual Factors, such as location(s) of transactions, one or more compliance levels, and a user cohort or association that a user involved with the asset transaction may be part of.
Therefore, the rejection under  35 USC § 103 remains.



Prior Art Cited But Not Applied






























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (“METHOD AND DEVICE FOR THE RESOURCE TRANSFER AND TRANSFER OF FUNDS”, US Publication Number: 20200184557 A1) proposes a block chaining-based resource transfer method, comprising: when a resource transfer condition is satisfied, the determination of the first amount of the first resource transfer; … the block chain to verify the transaction request, and then executing transaction request… resource to be transferred is transferred to the resource, and the execution result is written into block chain. So as to capable of protecting privacy information of resource transfer in resource transferring process.
Mohassel  (“METHOD, SYSTEM, AND COMPUTER PROGRAM PRODUCT FOR DETERMINING SOLVENCY OF A DIGITAL ASSET EXCHANGE”, US Publication Number:  20200219099 A1) proposes   determining reimbursement capability of digital asset exchange system. a plurality of blockchain address a plurality of users the method comprising an identifier corresponding to the digital asset exchange system, generating the first commitment digital asset number corresponding to the plurality of block chain address; and determining the digital asset exchange system is a payment capability for at least one processor based on the zero knowledge algorithm.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697